The widow in her answer stated that at the time of the treaty of marriage between her and Porter she was possessed of real and personal estate of large value, while Porter possessed very little property; upon the treaty Porter proposed to secure to his intended wife her estate, but she, desirous of advancing Porter's interest and having confidence in him, preferred that he should execute the bond mentioned in the bill, and he accordingly did so. The answer admitted that she had sued Brand on the bond, which was not proved or recorded and the existence of which was not generally known.                          (200)
The answer of Brand, the other defendant, stated that suit was brought by the widow upon the bond, and he was advised that as representative of his intestate he could not object to the bond, and that he had not confessed judgment thereon, though he had since on another claim which exhausted all the assets of James Porter.
Upon the coming in of the answers a perpetual injunction was decreed, with costs, whereupon defendants appealed. And now the cause coming on in this Court upon bill and answer —
Let the injunction be continued till the hearing.